Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pat. No. 9,648,733 B2; hereinafter Li et al.
 Li et al teach a method of forming a substrate core structure using a microvia laser drilling and conductive layer and conductive pre-patterning and substrate core structure forming according to the method. A method of forming a  substrate core                                                         structure including providing a first and second patterned conducive layers defining openings therein on each side of the starting insulating layer  providing first and second .
Claims 4-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
/CARL J ARBES/           Primary Examiner, Art Unit 3729